Lamar, J.
The plaintiff was not a mere licensee, but, having been invited to bring his cotton to be ginned at defendants’ public ginnery, could recover damages for injuries occasioned by defendants’ negligence while he was on the premises, even though the act was not reckless, willful, or grossly negligent. Atlanta Cottonseed, Oil Mills v. Coffey, 80 Ga. 145. While the petition was meager in its statement of facts, the charge that the cotton was, shoved from the ginnery platform on to the wagon with great force and violence, thereby throwing it against the plaintiff and breaking his leg, set put a cause of action as against a general demurrer. The fact that there was no crane and no rope' and tackle for lifting the cotton, and that the plaintiff knew thereof and by the exercise of ordinary care could have avoided the injury, were matters for defense. Archer v. Blalock, 97 Ga. 719.

Judgment affirmed.


All the Justices concur.